Answering appellee's motion, we file the following additional fact conclusions:
From January 1, 1935, and through that year, C. A. Mohrle was president of Federal Underwriters, a corporation, which was attorney in fact for Federal Underwriters Exchange, a reciprocal insurance exchange, and supervised the business of these two corporations, received and acted upon their reports, and acted personally in making the contract of insurance in this case, in so far as it was modified by the letter dated January 15, 1935, signed by him and copied in the original opinion.
Neither of these corporations had a permit to do business in Louisiana. Mr. Horwitz was secretary-treasurer of the employer, a Texas corporation, domiciled at Beaumont, Tex., and engaged in the junk and scrap iron business. From February 1, 1935, to July 15, 1935, appellant was paid 65 per cent. of his average weekly wage, the compensation provided by the Louisiana Liability Act, Act No. 20 of 1914, as amended, cited and reviewed in the original opinion. The employer paid to appellants the dues and assessments upon its Louisiana pay rolls, as returned to them, and these dues and assessments were retained by appellants. The additional facts requested by appellee are a part of the statement made in the original opinion.